Citation Nr: 0906988	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-10 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation for heart disease and a status 
post myocardial infarction, under the provisions of 38 
U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In December 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In addition, the Board notes that in a December 2008 
statement, the Veteran submitted a claim for service 
connection for residuals of cold weather injury.  Also, in a 
separate 2008 statement, the Veteran submitted claims for 
service connection for a neck injury, tinnitus, post-
traumatic stress disorder, and headaches, as well as a 
petition to reopen a previously denied claim for service 
connection for a back disability (now claimed as a back 
injury).  These issues, which have not been developed and 
adjudicated by the RO, are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that he has developed 
additional heart disease and a status post myocardial 
infarction, after receiving VA surgical treatment in January 
2006.  In his May 2006 claim, he asserted that the VA medical 
center (VAMC) in Little Rock, Arkansas confused him with 
another patient of the same last name, and instead of 
receiving treatment for a respiratory condition, he received 
treatment for his heart, resulting in the erroneous 
implementation of a debrillator, which he also contends has 
been recalled due to bad wires.  As a result, he believes 
that he has an additional heart disability manifested by 
symptoms of chest pain, chest irritation, and physical 
weakness, and a status post myocardial infarction.  He seeks 
compensation under the provisions of 38 U.S.C.A. § 1151.  

A December 26, 2005 hospital discharge summary from Johnson 
Regional Medical Center reflects that the Veteran was 
admitted with acute dyspnea on December 24, 2005.  He had 
some chest pain and chest tightness and was given 
Nitroglycerin. The admitting diagnoses included bronchitis 
with bronchospasm, chronic obstructive pulmonary disease 
(COPD) exacerbation, coronary artery disease, and possible 
angina, new onset, stable.  While hospitalized he complained 
of chest tightness at times and some pain radiating down his 
right arm.  EKG studies appeared to show non-specific changes 
only.  There was a matter of possible angina, so it was 
recommended that the Veteran have some kind of stress test 
before being discharged.  The Veteran was then transferred to 
the VA hospital.  The physician's certificate for transfer to 
the VA hospital in Little Rock notes pulmonary/cardiology 
consultation, if needed, at a higher level facility. 

A January 4, 2006, VA Central Arkansas health care system 
(HCS) record reflects that signature informed consent was 
obtained from the Veteran for electrophysiology study of the 
heart, moderate sedation, and an implantable defibrillator.  
This record indicates that the full consent document could be 
accessed through VistA Imaging; however, there is no copy of 
the actual informed consent provided to and signed by the 
Veteran associated with the claims file.  

The January 4, 2006 VA record also shows that the Veteran's 
was found to have disturbances in the heart's electrical 
system, ventricular tachyarrhythmia (life threatening heart 
beat irregularities) and that implantation of a defibrillator 
device was undertaken to detect and correct life-threatening 
heart rhythms.  A January 10, 2006 VA hospital discharge 
summary reflects the principal diagnoses precipitating 
admission were COPD exacerbation with asthma and congestive 
heart failure (CHF).  

The Veteran was again hospitalized at the VA on January 11, 
2006.  The January 15, 2006 VA hospital discharge summary 
reflects that the principal diagnosis precipitating admission 
was CHF exacerbation and transient left ventricle 
dysfunction.  At the time of admission, the Veteran 
complained of increasing shortness of breath with wheezing 
since his discharge from the VA the day before.  He also 
complained of substernal and lower thoracic pain accompanied 
by weakness and diaphoresis.  He had orthopnea and dyspnea on 
exertion and had a cough productive of yellow sputum since 
being discharged.  He felt increasingly fatigued and 
complained of lower extremity soreness when moving his legs.  
During the hospital course, the Veteran demonstrated 
bradycardia, with right bundle branch block, and prolonged 
QRS complex, on telemetry, repeated EKG was with no acute 
changes.  Cardiology saw the Veteran and recommended repeat 
"BNP" with subsequent Cardiology follow-up while an 
inpatient.  However, the Veteran insisted on going home 
before having a chance to be seen again by Cardiology.  It 
was noted that he was to be seen by VA cardiology as an 
outpatient.  

During the December 2008 Board hearing, the Veteran testified 
that the Little Rock VAMC called him in for a roundtable 
discussion of the defibrillator he had implanted (see 
transcript, page 7).  In addition, the Veteran asserted that 
he went to an unidentified private doctor for a second 
opinion, and an ultrasound of his heart (see transcript, 
pages 10-11).  An attempt should be made to obtain any 
existing records of the roundtable discussion.

The Board finds that additional development is warranted in 
this matter before a decision on the merits can be made.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

In the present case, resolution of the Veteran's claim 
requires medical opinion evidence, both with respect to 
whether the Veteran suffered additional disability as a 
result of VA care or treatment, and if so, with respect to 
whether the VA care providers failed to exercise proper care 
in their treatment of the Veteran. Because no such evidence 
has been obtained, a remand is required.  Accordingly, a VA 
opinion should be obtained from a cardiologist, based on a 
review of the complete record.  Specific instructions to the 
examiner are detailed below.  

Prior to arranging for the VA medical opinion, the RO should 
obtain and associate with the claims file all outstanding VA 
records.  The claims file reflects that the informed consent 
forms signed by the veteran at the time of the January 4, 
2006 VA inpatient procedures are not associated with the 
claims file.  In addition, the Veteran has indicated 
receiving treatment for his heart in December 2005 at the VA 
Central Arkansas HCS.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, as 
noted above, it appears that there are outstanding private 
medical records that need to be obtained from a private 
physician that the Veteran saw for a second opinion and an 
ultrasound, after the defibrillator was implanted.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO/AMC should obtain all 
pertinent medical records regarding the 
evaluation and/or treatment for the 
veteran's heart and the implanted 
defibrillator from the VA Central 
Arkansas HCS from December 2005 to the 
present, to include the complete informed 
consent document from the Veteran's 
January 4, 2006 inpatient procedures, VA 
cardiology records, and any reports from 
a roundtable discussion of the Veteran's 
defibrillator.  It should also be 
determined whether there is a medical 
administration or other similar folder 
that contains notes or other records of 
the roundtable discussion in which the 
Veteran reportedly took part.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  Specifically, the Veteran should 
identify the name and address of the 
private physician that he saw for a 
second opinion and an ultrasound, whom 
the Veteran referred to during the 
December 2008 Board hearing.

3.  Thereafter, the RO/AMC should arrange 
for the veteran's medical records to be 
reviewed by a VA specialist in 
cardiology.  The Veteran's entire claims 
file must be made available to the 
examiner for review prior to his report.  
After reviewing the claims and associated 
VA medical records, the VA physician 
should provide an opinion as to whether 
it is at least as likely as not (i.e. a 
50 percent or greater probability) that 
VA medical treatment and surgical 
implantation of a defibrillator in 
January 2006 was erroneous and resulted 
in additional disability, with 
consideration given to the Veteran's 
contention's that he now suffers with 
chest pain, chest irritation, and 
weakness.  If the Veteran did suffer an 
additional disability, please identify 
the additional disability incurred.

The VA physician should also opine 
whether the proximate cause of any such 
additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during the surgical treatment, (b) an 
event not reasonably foreseeable, or (c) 
neither a or b. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
benefits pursuant to § 1151 for 
arteriosclerotic heart disease, status 
post myocardial infarction.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the May 
2008 SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

